933 So. 2d 1219 (2006)
Scott STANLEY, Appellant,
v.
Crystal BERRY, Appellee.
No. 1D06-1547.
District Court of Appeal of Florida, First District.
July 11, 2006.
Scott A. Stanley, pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
The court has considered appellant's motion for review of the circuit court's order denying insolvency. We affirm the circuit court's denial of insolvency. Appellant has failed to demonstrate any entitlement to relief. Only in cases involving criminal or collateral criminal proceedings does an incarcerated party who has been declared indigent for purposes of proceeding in the *1220 lower tribunal remain indigent. Fla. R.App. P. 9.430(b)(1)(B). As the instant proceeding is non-criminal, this presumption does not apply here.
The appellant also fails to demonstrate any error in the circuit court's order. The circuit court complied with rule 9.430 and provided reasons for its denial of the motion. The circuit court denied the motion for order of insolvency as legally insufficient based upon appellant's failure to provide an affidavit as to economic status. Section 57.085, Florida Statutes (2005), provides that an indigent prisoner may defer prepayment of court costs and fees by filing an affidavit of indigency which contains among other things, the nature and amount of prisoner's income as well as tangible and intangible property. As appellant did not provide this information, the circuit court properly denied the motion.
BARFIELD, VAN NORTWICK, and LEWIS, JJ., concur.